ORDER OF IMMEDIATE INTERIM SUSPENSION
¶ 1 A Verified Complaint and Application for Immediate Interim Suspension pursuant to Rule 6.2, Rules Governing Disciplinary Proceedings, has been forwarded to this Court by Complainant, Oklahoma Bar Association, Office of General Counsel. The complaint alleges: (1) Respondent fraudulently manufactured a Court order specifically for the purpose of misappropriating the funds of an injured minor child; (2) Respondent diverted said funds to his own personal use; (8) Respondent gave conflicting statements to third parties in an attempt to cover his misappropriation of said funds; and (4) Respondent offered an inducement to a third party to keep his improper conduct acts from becoming known to law enforcement authorities and/or the Oklahoma Bar Association. Complainant asserts that Respondent's conduct poses an immediate threat of substantial and irreparable public harm requiring his immediate suspension from the practice of law pursuant to Rule 6.2 of the RGDP. Additionally, Complainant seeks an Order to Respondent to immediately remove himself *1127as a signor on all firm trust accounts or any bank account being held on behalf of a minor child and/or an adult. Respondent has answered and denies the misconduct and opposes an interim suspension.
¶ 2 Respondent is hereby suspended from the practice of law effective immediately. This interim suspension shall remain in place pending an opinion from this Court which finally disposes of this Complaint. Pursuant to Rule 9.1, Rules Governing Disciplinary Proceedings, Okla. Stat., Title 5, Ch. 1, App. 1-A, Respondent shall notify all his clients having legal business pending with him within twenty days by certified mail, of his inability to represent them and of the need for promptly retaining new counsel. He is directed to comply with all other requirements of Rule 9.1. Respondent is directed hereby to remove himself as a signor on all firm trust accounts or any bank account being held on behalf of a minor child and/or an adult.
¶ 3 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 31ST DAY OF MAY 2011.
¶ 4 CONCUR: TAYLOR, C.J., KAUGER, WATT, EDMONDSON, REIF, COMBS, GURICH, JJ.
¶ 5 DISSENT: WINCHESTER, J.
¶ 6 NOT PARTICIPATING: COLBERT, V.C.J.